IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SINARD BALLARD,                            : No. 117 MM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
THE COURT OF COMMON PLEAS OF               :
LUZERNE COUNTY,                            :
                                           :
                   Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief, to

the extent that it seeks mandamus relief, are GRANTED.

      The Court of Common Pleas of Luzerne County is DIRECTED to adjudicate the

pending matter within 90 days. The Prothonotary is DIRECTED to serve this order on

the President Judge of the Court of Common Pleas of Luzerne County.